Interlocutory judgment as against the defendant Albert E. Castle affirmed, with costs. And as against the defendant Marietta Castle reversed upon the law and the facts, with costs, and judgment directed in favor of said defendant upon the merits, without costs, upon the ground that there was no evidence connecting said defendant Marietta Castle with the false representations found to have been made by said defendant Albert E. Castle. Findings numbered “ Thirtieth,” “ Thirty-first,” “ Thirty-third ” and “ Thirty-fifth ” are modified by changing the word “ defendants ” to read “ defendant Albert E. Castle.” Conclusions of law numbered “ First,” “ Sixth,” “ Seventh ” and “ Ninth ” are modified by changing the word “ defendants ” to read “ defendant Albert E. Castle.” Defendants’ request to find the conclusion of law numbered “ Eighth ” is found. Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.